El Juez Asociado Señor Wole
emitió la opinión del tribunal.
La moción de reconsideración en estos casos se basa exclu-sivamente en la supuesta analogía que éstos tienen con el caso de Gratacós v. Corte de Distrito, 46 D.P.R. 175. Los peticionarios sostienen qne de conformidad con la doctrina sentada en dicha decisión, el procedimiento en éstos ba per-dido sn naturaleza sumaria. A base de esa premisa llegan a, la conclusión de qne el pleito se babía convertido en ordi-nario y de que la resolución en controversia era apelable como una especialmente dictada después de sentencia final.
En el caso de Gratacós, supra, se alegó que el acreedor hipotecario había tomado posesión material de la finca, arren-dádola á un tercero y luego a una cuarta persona que a su vez la subarrendó al deudor hipotecario original. Más tarde el acreedor, tres años nueve meses después de la adjudicación en pública subasta, pero dentro del mismo procedimiento, solicitó se le pusiera en posesión de la finca. El deudor radicó una oposición y solicitó ser oído. La corte declaró sin lugar su solicitud basada en el hecho de que ella suspendería el pro-cedimiento sumario ejecutivo en forma no provista por la Ley Hipotecaria. En un certiorari interpuesto ante este tribunal, devolvimos el caso para que se le diera al deudor la oportunidad de probar los hechos por él alegados. Inciden-talmente dijimos que era difícil manifestar que el procedi-miento ejecutivo sumario había, después de transcurridos tres años nueve meses contados a partir de la subasta, retenido su carácter sumarísimo.
Los casos ante nos difieren considerablemente del de Gratacós en sus hechos. En primer lugar, el acreedor nunca Labia estado en posesión hasta el momento en que radicó su moción. En segundo lugar, tan sólo había transcurrido un año desde la adjudicación, y al deudor se le concedió una vista. Por último, aunque ello' no es menos importante, éstos son recursos de apelación y no un certiorari. No tenemos duda *218de que una resolución, dictada claramente dentro de un pro-cedimiento ejecutivo sumario, que pone al acreedor en pose-sión, conforme sucedió en el caso de Roig Commercial Bank v. Bustelo, 44 D.P.R. 541, o como ocurre en estos casos, quo se niega a dejar sin efecto tal resolución, es inapelable.

Debe declararse sin lugar la moción de reconsideración.

El Juez Asociado Señor Córdova Dávila no intervino.